 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALLEN HAMMLER,                                      No. 2:17-cv-01949 MCE DB P
12                        Plaintiff,
13            v.                                          ORDER
14    DIRECTOR OF CDCR, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 11, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 95.) Plaintiff

23   has filed objections to the findings and recommendations. (ECF No. 96.)

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed February 11, 2020, are adopted in full;
 3         2. Defendant’s motion to dismiss (ECF No. 67) is granted; and
 4         3.   The Clerk of Court is directed to close the case.
 5         IT IS SO ORDERED.
 6   Dated: March 25, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
